Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Interview
The Examiner interviewed the Applicant representative, John Salazar, on July 6, 2021, for restriction election, and tried to expedite prosecution. However, the Applicant does not response in a sufficient time period.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I.	Claims 20 – 23, 37 and 38 as a first group directed to a method of training a machine learning model to be used in autonomous vehicle control wherein further related to the autonomous vehicle clock and the additional vehicle clock.
II.	Claims 20, 24 – 26, 37 and 38 as a second group directed to a method of training a machine learning model to be used in autonomous vehicle control wherein further related to a vision component.
III.	Claims 20, 27, 37 and 38 as a third group directed to a method of training a machine learning model to be used in autonomous vehicle control wherein further related to a machine learning model process.

V.	Claims 20 and 32 – 38 as a fifth group directed to a method of training a machine learning model to be used in autonomous vehicle control wherein further related to supervised labels.

The species are independent or distinct because group I to V is different and distinguish from each other. A method related to the autonomous vehicle clock and the additional vehicle clock is different from related to a vision component, also different to a machine learning model process, to control autonomous vehicle and to supervised labels. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 20, 37 and 38 is generic for species I - V. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species I requires to search at least G01S 7/4808; 
Species II requires to search at least G01S 17/86; 
Species III requires to search at least G06N 20/00; 
Species IV requires to search at least G05D 1/0088; 
G06K 9/6263; 

The species or groupings of patentably indistinct species require a different field of search (e.g. searching different main-groups / sub-groups or electronic resources, or employing different search strategies or search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/QIAN YANG/Primary Examiner, Art Unit 2668